— Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered November 15, 2007, as amended December 6, 2007, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree, assault in the first degree and criminal possession of a weapon in the second and third degrees, and sentencing him to an aggregate term of 40 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s determinations concerning credibility and identification. There was extensive evidence, provided by multiple witnesses, to establish defendant’s identity as the assailant. Concur — Mazzarelli, J.P., Sweeny, Catterson, Renwick and DeGrasse, JJ.